         Case 3:20-cv-02731-VC Document 932 Filed 12/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,             Case No. 20-cv-02731-VC
               Plaintiffs,
                                                  BAIL ORDER NO. 57
         v.
                                                  Re: Dkt. Nos. 904-1, 907-1, 907-2, 909-1
 DAVID JENNINGS, et al.,
               Defendants.

The bail applications from the following detainees are denied:

           •   Jose Cruz Ortega Garcia

           •   Rajnish Rajnish

           •   Juan Jose Erazo Herrera

           •   Ricardo Vasquez Cruz

       IT IS SO ORDERED.

Dated: December 29, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
